Order entered April 12, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00941-CR
                              No. 05-20-00942-CR
                              No. 05-21-00176-CR

               CHRISTOPHER CORTEZ THOMAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                          Dallas County, Texas
     Trial Court Cause Nos. F19-75068-K, F19-75069-K & F19-51345-K

                                     ORDER

      After the trial court’s judgments were signed on September 30, 2020,

appellant filed notices of appeal. The clerk’s records were filed on January 27,

2021. By letter dated February 9, 2021, we notified the trial court that the

certifications of appellant’s right to appeal were missing from the clerk’s records

and requested they be completed and filed by February 19, 2021. When they were

not filed, we sent a second letter dated March 2, 2021, asking for a status of the
missing certifications of appellant’s right to appeal; we included a copy of our

February 9th letter. To date, we have had no response from the trial court, and the

district clerk has notified us that the requested documents have not been filed.

      Rule 25.2 of the appellate rules provides:


        (d) Certification of Defendant’s Rights of Appeal. If the defendant
        is the appellant, the record must include the trial court’s
        certification of the defendant’s right of appeal under Rule
        25.2(a)(2). The certification shall include a notice that the
        defendant has been informed of his rights concerning an appeal, as
        well as any right to file a pro se petition for discretionary review.
        This notification shall be signed by the defendant, with a copy
        given to him. The certification should be part of the record when
        notice is filed, but may be added by timely amendment or
        supplementation under this rule or Rule 34.5(c)(1) or Rule 37.1 or
        by order of the appellate court under Rule 34.5(c)(2). The appeal
        must be dismissed if a certification that shows the defendant has the
        right of appeal has not been made part of the record under these
        rules.
TEX. R. APP. P. 25.2(d); see also TEX. R. APP. P. 25.2(a)(2) (“The trial court

shall enter a certification of the defendant's right of appeal each time it

enters a judgment of guilt or other appealable order other than an order

appealable under Code of Criminal Procedure Chapter 64.”).

      We ORDER the trial court to complete a certification of appellant’s right to

appeal in each of the above cases and to cause those certificates to be filed with

this Court in supplemental clerk’s records within FIFTEEN DAYS of the date of

this order.
      We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; to Felicia

Pitre, Dallas County District Clerk; to Christina O’Neil, Senior Staff Attorney

Criminal District Courts; and to counsel for all parties.




                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE